Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 1 of 25 PagelD #:63

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

MARK STANG and STUART COHN,

Plaintiffs, No. 1:20-cv-00757

V. Judge Matthew F. Kennelly
UNION FOR REFORM JUDAISM,
JONAH DOV PESNER, and
RICHARD “RICK” JACOBS,

eee ee ee ee Se ee a ee ee ee ee”

Defendants.

DEFENDANTS’ MEMORANDUM OF LAW
IN SUPPORT OF THEIR RULE 12(b)(6) MOTION TO DISMISS

Defendants UNION FOR REFORM JUDAISM, JONAH DEV PESNER, and
RICHARD “RICK” JACOBS, by their attorney Mitchell H. Frazen of LITCHFIELD CAVO
LLP, for their Memorandum of Law in support of their Motion to Dismiss Plaintiffs’
Complaint pursuant to Fed. R. Civ. P. 12(b)(6), state as follows:

I. INTRODUCTION

On December 10, 2019, Rabbi Jonah Pesner of the Union for Reform Judaism
submitted to the Chicago Tribune an article entitled “As Reform Jews, we must consider
reparations for American slavery.” The original editorial, published on the “Perspective”
page of the Tribune (Exhibit A), and thereafter republished there with “Commentary”
added to its title (Exhibit B), and on the URJ web page with “Op-Ed” added to its title

(Exhibit C), included the following language:
“Americans in general and faith groups in particular increasingly find ourselves

reckoning with our nation’s bigoted history and struggling with how to dismantle
the racist systems and structures that persist to this day.”

Magistrate Judge M. David Weisman
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 2 of 25 PagelD #:64

“African slaves and their descendants had their freedom, self-determination,
bodies, communities, ability to inherit and pass down wealth to their loved ones,
possessions and, most important, their humanity, systematically stolen from them;
reparations are an attempt to offer a restoration of their rightful blessings.”

“We find ourselves in an era of reckoning, of cultural shifts, the rejection of a racist
history and of ongoing racist systems and structures. Confederate statues are
coming down, grandchildren are educating their elders about white privilege and
universities are moving to atone for their roles in perpetuating our democracy’s
original sins of slavery and colonization.”

“And without diminishing their sacrifices or the challenges they faced, we can now
understand that they and many of us also benefited from, and continue to benefit
from, the same white privilege that allows for the continued discrimination against
black Americans. From how we gained entry into this country to the places we
were allowed to live and work, to access to education and financial capital, white
Jews have reaped the rewards of racism. What do we as white Jews do when we
realize that so many of us have benefited from whiteness — even as we still have
faced discrimination of our own?”

“Knowledge must then transform into action against the racism still lingering in our
congregations and communities, and a clearer sense of what true reparations
might look like.”

“The URuJ’s resolution is about confronting racism in our county, our synagogues
and hearts.”

The URJ biennial meeting, the largest assembly of American Jews, included 850

member congregations, representing over 1.5 million persons. https://www.

2018annualreport.urj.org/congregational-life. The resolution adopted at the 2019

URJ meeting called only for a study of reparations for slavery.
Il. FACTUAL ALLEGATIONS OF PLAINTIFFS’ COMPLAINT
Plaintiffs Mark Stang and Stuart Cohen brought this defamation action, alleging in
their Complaint against Defendants URJ, Rabbi Pesner and Rabbi Cohn, that:
“This action arises out of Defendant Pesner’s libel of American Jews, including by
imputation the Plaintiffs in this action, as (i) ‘racists’ who are purportedly bigoted

against African-Americans, in Plaintiffs’ ‘hearts,’ ‘communities,’ ‘congregations,’
and ‘synagogues,’ and (ii) Knowing and willing recipients of numerous benefits of
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 3 of 25 PagelD #:65

‘white privilege’... whereby ‘white Jews have reaped the rewards of racism,”
...(Complaint, par. 1).

“People can differ strenuously about and debate the legality, morality, and
feasibility of imposing slavery reparations ... Those issues and that debate are not
the subject of this action. But nothing justifies any proponent or opponent of slavery
reparations committing group libel against an identifiable racial, ethic, or religious
group, necessarily imputed to each of the group’s members ... “(par. 10).
“Defendants are attempting to foist upon white American Jews the libelous
presumption that they should all be deemed racists and culpable recipients of
‘white privilege.” (par. 14).

Plaintiffs’ Complaint alleges the terms, among others, “racists,” “purportedly,” “group”
libel, “necessarily imputed” and “libelous presumption.” None of these terms quoted
above, however, amount to libel.

il. ARGUMENT
A. Standards for a F.R.C.P. Rule 12(b)(6) Motion to Dismiss

The Federal Rules of Civil Procedure require that a complaint provide the
defendant with “fair notice of what the ... claim is and the grounds upon which it rests.”
Bell Atlantic v. Twombly, 550 U.S. 544, 555, 127 S.Ct.1955, 167 L.Ed.2d 929 (2007). In
reviewing the sufficiency of their complaint, the Court must accept as true all well-pleaded
facts and draw all permissible inferences in favor of the Plaintiffs. A Rule 12(b)(6) motion
to dismiss asks whether the complaint “contain[s] sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.“ Ashcroft v. Iqbal, 556 U.S. 662,
678, 129 S. Ct. 1937, 173 L. Ed.2d 868 (2009) (quoting Twombly, 550 U.S. at 570).

A Rule 12(b)(6) motion to dismiss therefore challenges the legal sufficiency of a
complaint. Twombly, 550 U.S. at 570. This standard requires the plaintiffs to provide

“more than labels and conclusions because a formulaic recitation of the elements of a

cause of action will not do.” /d. Moreover, the Court is not bound to accept as true a legal
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 4 of 25 PagelD #:66

conclusion couched as a factual assertion, /gba/l, 556 U.S. at 679, and it “should not
accept as adequate abstract recitations of the elements of a cause of action.” Brooks v.
Ross, 578 F.3d 574, 581 (7"" Cir. 2009). The Court need not ignore facts in the complaint
that undermine the plaintiffs’ claims nor give weight to unsupported conclusions of law.
Id.

In a diversity case, as here, a federal court applies the substantive law of the forum
state, including the applicable elements of the tort cause of action. Illinois law requires
that for defamation to exist, there must be reputational harm, lowering the “person in the
eyes of the community.” Bryson v. News American Publication, Inc., 174 \ll.2d 77, 88-89;
220 Ill.Dec. 15, 672 N.E.2d 1207 (1996). To successfully state a defamation claim, the
plaintiff's complaint must “allege facts establishing that the defendant made a false
statement about the plaintiff, that the defendant made an unprivileged publication of that
statement to a third party, and that this publication caused damages.” Solaia
Technologies, LLC v. Specialty Publishing Company, 221 I\Il.2d 558, 580-82, 304 Ill.Dec.
369, 852 N.E.2d 825 (2006). A publication that is defamatory on its face is actionable as
defamation per se, and plaintiffs alleging per se defamation do not need to plead actual
damage to their reputations. Owen v. Carr, 113 Ill.2d 273, 277, 100 Ill.Dec. 783, 497
N.E.2d 1145 (1986). Under Illinois common law, those per se categories of statements
include “words that impute an inability to perform” and “words that prejudice a party, or
impute a lack of ability, in his or her trade, profession or business.” Bryson, 174 IIl.2d at
87, 672 N.E.2d at 1214.

None of those elements of the common-law tort of libel are alleged in the Complaint

in this action. For that reason, Plaintiffs’ claims fail to state a cause of action pursuant to
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 5 of 25 PagelD #:67

Rule 12(b)(6) of the Federal Rules of Civil Procedure, and this Court should therefore
dismiss Plaintiffs’ complaint with prejudice.
B. Plaintiffs’ Claims are Barred in their Entirety as Non-Defamatory
Plaintiffs argue that Defendant Pesner’s use of “racist” to describe all “white
American Jews” is not just judgmental, but also factual. In Stevens v. Tillman, 855 F.2d
394, 395 (7 Cir. 1988), however, Judge Easterbrook addressed the use of the term
“racist” as exchanged between two women, the named parties to that action:

Curiously, Stevens does not contend that the jury should have been allowed to
consider whether Tillman’s oratory implied to listeners that Stevens had made the
kind of statements that all ears find repellant. Stevens contends that the epithet
“racist” is itself actionable because it marks her as unfit to be principal of a public
school and because Tillman used the term (in conjunction with the claim that she
had conducted an “investigation”) to imply possession of derogatory information.
The results of the “investigation”, such as it was, were spread before the jury. We
do not think a court of Illinois would agree that the term itself is actionable, so again
we do not consider any constitutional argument.

Illinois has competing doctrines: first, the statements impugning one’s professional
competence are actionable without further proof of injury; second, that “mere
name-calling” is not actionable. [Citations omitted.] We shall not pretend to be able
to harmonize these cases.

We do not think it necessary to wrestle with the subject in light of Owen v. Carr,
the most recent word from the Supreme Court of Illinois, which held that
“[anguage to be considered defamatory must be so obviously and naturally
harmful to the person to whom it refers that a showing of special damages is
unnecessary.” 497 N.E.2d at 1147, 100 Ill.Dec. at 785. Owen ruled that, as a
matter of law, an accusation that an attorney filed a complaint “deliberately to
intimidate” the defendants was not actionable, although the comment implied
professional wrongdoing.

Accusations of “racism” no longer are “obviously and naturally harmful.” The word
has been watered down by overuse, becoming common coin in political discourse.
Tillman called Stevens a racist; Stevens issued a press release calling Tillman a
“racist” and her supporters “bigots”. ... That may be an unfortunate brand of politics,
but it also drains the term of its former, decidedly opprobrious, meaning. ...
Meanings of this sort fit comfortably within the immunity for name-calling.
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 6 of 25 PagelD #:68

... We may regret that the language is losing the meaning of a word, especially
when there is no ready substitute. But we serve in a court of law rather than of
language and cannot insist that speakers cling to older meanings. In daily life
“racist” is hurled about so indiscriminately that is no more than a verbal slap in the
face; the target can slap back (as Stevens did). It is not actionable unless it implies
the existence of undisclosed, defamatory facts, and Stevens has not relied on any
such implication.
Where, as in this case, Plaintiffs’ Complaint cannot point to any statement that is in the
first instance “false,” that critical element of a tort cause of action for libel is missing.
Cc. Plaintiffs’ Claims are Not “Of and Concerning” Plaintiffs

To qualify as actionable defamation, a statement must sufficiently identify the
person who is being criticized. The measuring stick is the law’s ubiquitous “reasonable”
person: a “reasonable individual’ reading the statement must be able to “identify” a
particular plaintiff as the subject. If a statement can be reasonably interpreted as referring
to someone else, it fails to qualify as even being a statement targeting the plaintiff.
Muzikowski v. Paramount Pictures Corp., 322 F.3d 918, 927 (7" Cir. 2003).

If “extrinsic facts and circumstances” are needed to show that a statement refers
to a particular plaintiff, it is not “injurious to him on its face” — and thus does not qualify as
defamation. Schaffer v Zekman, 196 Ill.App.3d 727, 143 Ill.Dec. 916, 554 N.E.2d 988,
991 (15 Dist. 1990); Lansing v. Carroll, 2015 WL 3962345, *4 (N.D. Ill. June 29, 2015). It
would take evidence beyond the face of the complaint to connect either of the Plaintiffs
to its allegations, so the statements do not qualify as defamation per se. Schaffer, 143
Ill. Dec. 916, 554 N.E.2d at 991.

New York Times Co. v. Sullivan, 376 U.S. 254, 288-91, 84 S.Ct. 1130, 12 L.Ed.2d

83 (1964), for example, held that the statements in a defamatory advertisement were too

far removed from Commissioner Sullivan to support that the statements were “of and
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 7 of 25 PagelD #:69

concerning” him. In general, therefore, racial slurs, insults and epithets against large
groups do not support a defamation cause of action.

In response to this motion, the Plaintiffs will no doubt argue that labeling all white
American Jews as “racist” qualifies as “group” defamation. Under this theory, a statement
that refers to a group — rather than to a specific person by name - still qualifies as
identifying the persons in the group only if the group is “sufficiently small and the words
may reasonably be understood to have personal reference and application to any
member of the group.” Missner v. Clifford, 393 Ill.App.3d 751, 761, 333 Ill. Dec. 121, 914
N.E.2d 540 (15 Dist. 2009), citing Restatement (Second) of Torts 564A, Comment b
(American Law Institute 1977). But “white American Jews,” which, at most recent count,
number more than 3.7 million adults, do not meet that limiting definition. “Population
Estimates for Jewish Adults by Age, Education and Race, 2019.” Source: American
Jewish Population Project, 2019 Jewish Population Estimates (Release Date: August
2019).

D. Plaintiffs’ Complaint Alleges Only an Opinion

Another reason why the statements at issue in Plaintiffs’ Complaint cannot be the
premise of defamation per se claims is that the statements are constitutionally protected
expressions of opinion, rather than factual assertions. Board of Forensic Document
Examiners, Inc. v. American Bar Association, 287 F.Supp.3d 726, 732 (N.D. Ill. 2018).
The First Amendment protects the expression of opinions. “Under the First Amendment
there is no such thing as a false idea. However pernicious an opinion may seem, we

depend for its correction not on the conscience of judges and juries but on the competition
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 8 of 25 PagelD #:70

of other ideas." Gertz v. Robert Welch, Inc., 418 U.S. 323, 339-40, 94 S.Ct. 2997, 41
L.Ed.2d 789 (1974). So defamation claims cannot be premised on an opinion.

A statement is only protected as an opinion if it “cannot be reasonably interpreted
as stating actual fact.” Solaia Technologies, LLC v. Specialty Publishing Co., 221 Ill.2d
558, 580-82, 304 Ill.Dec. 369, 852 N.E.2d 825 (2006). In Solaia, the Illinois Supreme
Court evaluated the opinion-versus-fact dichotomy by considering whether the statement
has a precise and readily understood meaning; whether the statement is verifiable; and
whether the statement has a literary or social context that shows that it is a factual
assertion rather than an opinion. The court there considered the defendants’ use of the
phrase “deeply greedy people” to describe the plaintiffs:

This statement clearly impugns the plaintiffs’ integrity and thus fails within one of
the recognized categories of defamation per se. But it also falls within the bounds
of constitutionally protected opinion. The phrase "deeply greedy people" has no
precise meaning, and it is not verifiable. Further, the context in which that phrase
appeared indicates that it may have been judgmental, but it was not factual. This
statement is not actionable.

Here, Rabbi Pesner’s opinion editorial was first published on a page of the Chicago
Tribune under the banner “Perspectives” — indicating that it was intended as commentary,
and not as factual reporting (Exhibit A). It was since reprinted in online editions of the
Tribune after the additional headlines “Commentary” (Exhibit B), and on the UJR web
pages after “Op-Ed” (Exhibit C). In that context, no reasonable reader could have
regarded any part of it as factual.

E. Plaintiffs’ Complaint Fails to Adequately Plead “Special” Damages

Rabbi Pesner’s use of the word “racist” in his opinion editorial is not libel per se so

“obviously and naturally harmful” to them that a showing of “special” damages is rendered

unnecessary. The Plaintiffs’ Complaint alleges in identical language that each of Plaintiff
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 9 of 25 PagelD #:71

Stang and Cohn “suffered damage” to his “reputation” and to his “law practice” from the
allegation that they “willfully benefited from ‘white privilege” (pars. 50, 54). To the
contrary, Plaintiffs spend several pages of their twenty-two-page Complaint distinguishing
their own personal background and history from the contrary characterizations of the
“benefits” afforded white American Jews made in Rabbi Pesner’s commentary (pars. 25-
53).

The dollar amount of Plaintiffs’ claimed damage is alleged, but not its source or
how that number was arrived at, in wholly conclusory terms:

“As a result of Defendants’ libels... Plaintiffs have sustained and will continue to
sustain damages in the amount of at least $1.8 million.” (par. 80)

“Punitive damages of at least $6 million are warranted against Defendants as their
libels against American Jews are not only false, but knowingly false and malicious,
made with (i) the intention of coercing American Jews to support Defendants’ and
Al Sharpton’s political goals, and (ii) the foreseeable effect of fomenting racial
divisiveness in the country, generally, and inciting property crimes and violent hate
crimes, including murder and attempted murder, against American Jews from both
the left and right, specifically.” (par. 81).

These specific amounts, $1.8 million and $6 million, do not represent or even purport
to represent any “actual” damages, “special” or otherwise. Rather, as Plaintiff Mark Stang
stated to a Chicago Daily Law Bulletin reporter, these numbers both have special
significance to the Jewish people — “18” is connected to the Hebrew word for “life,” and
six million is the number of Jews killed in the Holocaust (Exhibit D).

IV. CONCLUSION
The allegations of Plaintiffs’ Complaint do not amount to any actionable claim of
libel under federal rules of pleading or under Illinois elements of that tort. The term “racist”

is simply not false. The term is not “of and concerning” the Plaintiffs, who are only two of
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 10 of 25 PagelD #:72

the “white American Jews” numbering more than three million. It is not factual, but only
an opinion. And Plaintiffs’ Complaint does not allege any special damages.
WHEREFORE, Defendants UNION FOR REFORM JUDAISM, JONAH DOV
PESNER, and RICHARD“RICK” JACOBS, pray that this Court enter an Order granting
their Motion to Dismiss, dismissing Plaintiffs’ Complaint with prejudice, and granting any
other and further relief that this Court deems equitable and just, including the costs of
defending this matter.
Dated: March 18, 2020 UNION FOR REFORM JUDAISM,

JONAH DOV PESNER, and
RICHARD*“RICK” JACOBS

 

By:

 

Mitchell H. Frazens—7
LITCHFIELD CAVO LLP
Their Attorneys

Mitchell H. Frazen
LITCHFIELD CAVO LLP

303 West Madison, Suite 300
Chicago, Illinois 60606
312.781.6618
Frazen@LitchfieldCavo.com
A.R.D.C No. 3127118

10
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 11 of 25 PagelD #:73

STANG v. UNION FOR REFORM JUDAISM

MOTION TO DISMISS

EXHIBIT A
Chicago Tibune (Cress WEB EN ood #2 O-CMeBO757 Document #: 8 Filed: 03/18/20 Page 12 of 25 Pag@ |B de tesnrsave |x suse

 

18 chicago Tribune | Section |_| Wovtnentay, December 1, 207
———————ooo

~~ PERSPECTIVE

Chicago Tribune

 

Lc LE A

House Speaker Nancy Pelosi. cantar, appears at a news conference Tuesday whers Democrats unveiled articles of impeachment against Present Donald Trump.

Get real, Democrats, and fight for
public support of impeachment

abot: ari regia aul removal Faw

inipport at 47%, man ee hoes at 407A,

Grune ha GOP
sro ran Faochookandit Teer pons

xy anne stngeng, Haat ble ao pur
dence Ble up he reece A

 

M iiewiges, meade nul

 

 

 

   

 

 

 

 

N or i Jae 4 risnah
ogee te xt ol Yes impeachsatia dase oad throu dn era
pronapt Riepoliscan lywraalices wore: teedk trash vorkinnwrmionse: tact Sr wiiy to pernuady wwing waters i
tauren ees dures froe th
Eno Zon “Demecerats areminning xa" aald [eiamesory hewrlodien We nil cagh thatthe rMlence sexieot Trump it
Colter when ake got ardand t to weigh the (ctx again dye dostsnls serious ned porsuslve enough
On NBC's “Mect the Press” on Sun-—aretslray odo s ienplizik 9 Ha "Bt ofl : Pres! personal wip S atralh
pendent jadimscnt shesrt whether the ene

saystoatensat Chock Todd displryed they're ninnlng, ae

nt babeled “ada on impeachment

aired, December 1-2”
“GOP affillated, 4,265," said the

Rioadigiclay

hing peel

chart rhea to NBC News. “Dem wer bout “ateme of porwr and

breaking the: publics 1 That's seri

 

 

 

presklent fu pe grovaly violased hin

“aut thisis all taking place in the real

with: it
aioeescit conse :

ec are

arnwher aaah about ube Whine Menasie"s

 

 

 

 

 

 

Todd tured tm panelist Stephanie fous That's tat ect thir you paren Cheve nn doabe that the Deomecnm dealings with th:
Cute herve pune a poll case for leap nc Wihass ero they hiding?
gist, “Thonene hist etist pet credit forthe.” Yet fhe oo hope that, hace v that with J0- mid 6 sceonidl
Weant 0 fook like they ithe rlings dott Add weve lin iat evenia
this” he said, “paste igi fre peuple dl is, spi Hbtite woul the Re oown- ~ bi Trumprvbeanl con-
Gisiea peld modkecaropaign ands calads order to nenwee wi i the 47 votes in that chamber neadad io Bioseeracly her hetesened tat

at Ioaet Loa fa gct Hoo wher we
are.”

“Wikre wy are” ii chatetocvendy
eplit.ay a tation ated hacia tour
peultions Two re

cipectol poll-ageregs-
‘tom sites, Foernan ene and Read

Cheat Balaticn aheny suppeirt pine
nition lewelt foe the Howie impene!
rer fat) Republicans noel
lent Borah Truareyps alcally where:

the Hua Intelligence ‘Commitee
hoarknggs that feemumnd witness after

 

iquacetien fir dhru, An
fertre ahowenn any inchevatiern
everin teoent years te news ioe
orbertied high-inindedmea,

Whar’ relly oles 34 tee
Detaocrats are bringing a spork toe
7 me hah reported

wi Pont over

the week med octane Int monih,
“independent big money groups

reuphly SHC) miliken hv ds adresh at
Drrocratsin distr that Preaidcat

 

witness testifying te Trump's abuses of) “Frurp won in ie" while the Dore

Sn ae Tut

Avot aftemoon, the

Whee Te yd deci of pela

shenweed 47756 ST Ti

‘vend, ened 4S, 07% partion. Beal
fit arcragy of polls aking

As Reform Jews, we must consider reparations for American slavery

By JONAH PESNER

 

icra. aril atrusct

rani partypeatied hack with
week, SLE million can iy
pean ale hci i wulesenubte i caadhlan A Ss
ingle wipted Democratic ependling.
and “none of the 20 Democrat whe

  

we hape, the nation. We will corulder 0
sroeliation hist weal mae it our policy te

Atnrical very toe pal Re
anion di Cee tea ie aa
pecking nesses rine

 

np, Aa the Lander ilar
the Una Staten i's forthe Refoetn
AOI reation. T's
tins flor unt to talk reparations
Wher (fina read Ta-Nehial Cones
rouinilirealing wtlste “the Cas for
t “Tihesahet of ats hos I,
peice fo, inch ror
t a riny I coy rw)
chiMren: the Birkxt Rotbaner Ory the
ites ie which hewhne with ihe
“Tela Gaon blew yoo arid haasepp vont.” fa
ticiey b cloves and pratt fesrah ane
Ht isabout provectlon. the neference to
‘te your" iv the biblical text particalerty

 

Ingen cur chocied affirials toda the same,
apiine fea seebiraerition hed

onthe fron lines of woctal juste e CHR,
hes repr wrdlonecinatt aie rep
1 hid

iTegcy of iar

‘We find curactes in an.om of reckoning,
Seealiuen aA, Wecrierape ola rsciet

Mayans ‘Caagared ng aclens ye
giadbrersco mamce ore contig

ihidron are cchecoting thelr
roca seme
in

 

corwiet and renowe Truk

Then’s raat the point ofthe call for
tooee cabventienag. The poset by that At
Democratic ‘nme ofthe Hone ate
com the I
districes monty ‘Trrep ity 2006 nal
ilhonaght to be: pranticulaaly: vulnerabike
inthe 2020 election lem than 1
wmociaha ftom now, That htt inches
ap Lonarent U snierwcnost af Sapperyaie

ep Cheri Turton of Moline And
ie Sapulpa sin back sie more
then half of those sree, they Ihre

central of the House, whith would be
etepic dinate Lf the oumocrutically
Inclined Tramp it teclocenl,

| Amelfecatee Copiiyeuly to cum

ewe: tiewekarstte members Yea thi
aruirica of impeachment prescnted

cua Ripa Blowenicoact he 19605

aves {including ews of color whoare

Arean pons
Sanath is

parents Mo ead Ue Sas
thes carly HA They oner-

someone ful Itown tho whistle oa his
Gabba prarimen mani

PACMAG Bo NUON a
a iohis US poll
arpet d A
ton hat Tey nulne COncETRS
seo and ne a eualenyia
¢ dripppiayg able to haw
Gndtons Mature hande etna res
dine: Tremp is fast dhe wornot
the Foun “i nfredd of

Hus thobarile forth heaproctetibe
voters who will shape the test four
years has just hog. Jumpin, Den
crats!

ericzaorn@gmail.
Twitter @EricZom

without pecwmeifiation. true Senicnfh feos

ted fee their urepadd Lebo std
ey ‘gee

chper tle tase
wierd onthe we to ai owe

 

merntinackiers

ments that have been critical ta the finan:

cane sat: Seed im elere spicata safari ei

¢tacs, success. And vil

we can now u

Fer th bare iecemso ane patti
theta fr the =o

fer the eemnttena

 

EE thoes

wat diminishing
their sacrifices ar the eruand ta bey ey faced,

dal srabetity of fartities deveusased by the
Hobos.
The enchatlits ‘we will Blasiae wi with at

 

for reparation, ation ew

paces we secre to kine aah wpe to doses, wit omar equr aoa tut uw

 

torenlincath
inhiee Jews he oon pence corey

reckon.

tradition (¢achewus that we can -- and
fi enh fet caie Harn)

week amend ta

ae cere ini ion pris

artes wll hrgeving {near

comproations
Inecher words, thisisconiplex. Butour ars! communities, smug tok he af

 

 

 

od) hehe leicenichanti eal pitta siran Fy
dnc eircom ba col slary Se ncneen ‘Antholangeet | hal Ihe cos ir
eoentunitics, ability to lhert eects cheeonnilacstion bn the Uebel Seacce, pleaity of the world fossa’ gars. We cnn to
om ie Ines Petal ees ot ie etine for th i hat we eeek, but
‘ecunboews and, (ost fant. ther hamin: —cratoourwork for rack jusnice. deo justion, Whatdo we aa white Jewndler without the airing of trotha ind
inn muenuitically fren thery repers. Some ineurcommunitymaynetthink = whensndrealire that si many cfu hive As ceming bo terms with ane pest sin and
ei ehaben ofkraniontioag? this l.ourrenpendliy A tiny mune al betielited fruoiwhkened— even we all) lence
ng. phe eck hoo hurre feed dlecrimbnation of our rani! How

eee i Aa jontae together 2

ibn trae nepirations mk
The un

 

 

Anarioan tows owned alaves, wlth moet
white Arenas Jews hualprrting log

Ww) X 1 | Gajorse ID)

 

do we hold these tuto truths fs ourhanda?

Rabbi Jonah Pesner is the director of the

an After the joa eons

or reyarnilers, sual, Leaters, pait
iteo Seated

lA
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 13 of 25 PagelD #:75

STANG v. UNION FOR REFORM JUDAISM

 

MOTION TO DISMISS

 

EXHIBIT B
2/24/2020

Commentary: As Reform Jews, we must consider reparations for American slavery - Chicago Tribune

Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 14 of 25 PagelD #:76

Commentary: As Reform Jews, we must consider reparations for

American slavery

By JONAH PESNER
CHICAGO TRIBUNE | DEC 10,2019 | 1:27PM

 

Ta-Nehisi Coates, who wrote "The Case for Reparations." (Andre Chung/for The Washington Post)

Americans in general and faith groups in particular increasingly find ourselves
reckoning with our nation’s bigoted history and struggling with how to dismantle the
racist systems and structures that persist to this day. As the largest Jewish
denomination in the United States, it’s time for the Reform movement to join this
conversation, It’s time for us to talk reparations.

When I first read Ta-Nehisi Coates’ groundbreaking article “Ihe Case for
Reparations,” I thought of a blessing that I, like many Jews, have said so many
times throughout my life, including to my own children: the Birkat Kohanim, or the
priestly blessing, which begins with the line, “May God bless you and keep you.” Its
simplicity is eloquent and profound, and while it is about protection, the reference to
“bless you” in the biblical text particularly refers to abundance and prosperity.

 

reviewtrackers
—_—-"

Get more ratings,

reviews and revenue,

 

LATEST COMMENTARY

COMMENTARY
Commentary: Living in Trump's
Post-Integrity America

FEB 21, 2020

| COMMENTARY ]

Commentary: All-Star game
festivities wake up memories of

https://Awww.chicagotribune.com/opinion/commentary/ct-opinion-slavery-reparations-reform-judaism-20191210-bg4gaiun6rf65i2sfndwg6q2j4-story.html 1/7
2/24/2020 -Gemmentary: As- Reform Jews, we must consider reparations for American slavery - Chicago Tribune

Case: 1:20-cv-00757, Dacgument #: 8 Filed: 03/18/20 Page 15 aL er Pagelh #:77

de | basketball and Chicago
FEB 21, 2020

  

| COMMENTARY |

Flashback: Cook County
Hospital was home to big egos,
surgical drama and stalwarts
who found purpose in treating
the poor

FEB 21, 2020

l COMMENTARY

Commentary: If Pritzker wants
real pension reform, he may
need to amend his ‘fantasy’

Column: How the term ‘reparations’ is getting in the way of historical justice » swipe

FEB 20, 2020

African slaves and their descendants had their freedom, self-determination, bodies,

communities, ability to inherit and pass down wealth to their loved ones, possessions [ecommanrant.|

Commentary: How the Chinese
Communist Party intimidates
are an attempt to offer a restoration of their rightful blessings. This week, thousands overseas Chinese citizens

and, most important, their humanity, systematically stolen from them; reparations

of Reform Jews will come together at the Union for Reform Judaism Biennial in FEB 20, 2020
Chicago to make decisions directing the social justice work of our movement and, we

hope, the nation. We will consider a resolution that would make it our policy to

support the exploration of reparations for American slavery. To reach that goal,

Reform Jews and our institutions must start participating in the dialogue around

what a just reparations system looks like and calling on our elected officials to do the

same.

With a few notable exceptions, the Jewish community, which is so often proudly
on the front lines of social justice causes, has remained quiet on the subject of
reparations. Our silence is an implicit claim that we have no role to play or no
responsibility to act. But we must engage with the continued legacy of slavery.

We find ourselves in an era of reckoning, of cultural shifts, the rejection of a racist
history and of ongoing racist systems and structures. Confederate statues are coming
down, grandchildren are educating their elders about white privilege and universities
are moving to atone for their roles in perpetuating our democracy’s original sins of
slavery and colonization. As the largest Jewish denomination in the United States,
it’s time for the Reform movement to accelerate our work for racial justice.

[Most read] Chicago area will be under a winter storm watch Tuesday,

Some in our community may not think this is our responsibility. A tiny number of
American Jews owned slaves, with most white American Jews immigrating long after
slavery was abolished. We are proud that decades later, many Jews were allies to
African American organizers during the Civil Rights Movement of the 1960s.

Advertisement

 

https:/Awww.chicagotribune.com/opinion/commentary/ct-opinion-slavery-reparations-reform-judaism-20191210-bg4gaiun6rf65i2sfndwg6q2)4-story.html

2i7
2/24/2020 Commentary: As Reform Jews, we must consider nope rations for American slavery - Chicago Tribune

sane ge Gino /20 Page 16 of 25 PagelD.#:78

  
 

Our Jewish community is tremendously diverse, including Jews of color who are
descendants of enslaved African people, but many of us have white Jewish
grandparents who arrived in the United States in the early 1900s with very little.
They overcame anti-Semitism, poverty and displacement to achieve stability and, in
many cases, success. And without diminishing their sacrifices or the challenges they
faced, we can now understand that they and many of us also benefited from, and
continue to benefit from, the same white privilege that allows for the continued
discrimination against black Americans. From how we gained entry into this country
to the places we were allowed to live and work, to access to education and financial
capital, white Jews have reaped the rewards of racism.

In other words, this is complex. But our tradition teaches us that we can — and often
must — hold in our hands two opposing truths in order to understand the complexity
of the world.

It is not only atonement that we seek, but also justice. What do we as white Jews do
sqhaant Search

hands?

Fighting Words Newsletter

Twice-weekly

 

Receive the Chicago Tribune's latest editorials, commentaries and columns, delivered
to your email box twice a week.

 

ENTER YOUR EMAIL ADDRESS

 

We are responsible because our texts are laced with stories and commandments
of reparations, of the impossibility of justice without reconciliation. True freedom

 

from Egypt required the Israelites to be compensated for their unpaid labor and
oppression — compensation they used to build our holy place for worship in the
desert, the Mishkan. After the Holocaust, the German government sought to reclaim
its place in the global community partly through payments that have been critical to
the financial stability of families devastated by the Holocaust.

[Most read].Jussie Smollett pleads not guilty to new charges in Chicago as his
lawyers ask state’s high court for a stay »

The resolution we will grapple with at the URJ Biennial does not define what form
reparations ought to take. Instead, just like congressional legislation calling for a
committee to study and develop proposals for reparations, which our resolution
endorses, we consider it our moral duty to “seek an end to ignorance.” Knowledge
must then transform into action against the racism still lingering in our
congregations and communities, and a clearer sense of what true reparations might
look like.

LATEST COMMENTARY

Commentary: Living in Trump’s Post-Integrity America

FEB 21, 2020

https://www.chicagotribune.com/opinion/commentary/ct-opinion-slavery-reparations-reform-judaism-201 91 21 0-bg4gaiun6rf65i2sindwg6q2j4-story.html 3/7
2/24/2020 Commentary: As Reform Jews, we must consider reparations for American slavery - Chicago Tribune

Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 17 of 25 PagelD.#:79

Commentary: All-Star game festivities wake up memories of a childhood spent
loving basketball and Chicago

FEB 21, 2020

Flashback: Cook County Hospital was home to big egos, surgical drama and
stalwarts who found purpose in treating the poor

FEB 21, 2020

Commentary: If Pritzker wants real pension reform, he may need to amend his
‘fantasy’ swipe

FEB 20, 2020

Commentary: How the Chinese Communist Party intimidates overseas Chinese
citizens

FEB 20, 2020

The URJ’s resolution is about confronting racism in our country, our synagogues and
our hearts. We cannot expect to be a spiritually renewed community — or country —
without the airing of truths and a coming to terms with our past sins and silence.

Rabbi Jonah Pesner is the director of the Religious Action Center of Reform
Judaism and senior vice president of the Union for Reform Judaism.

Submit a letter, of no more than 400 words, to the editor here or email
letters@chicagotribune.com,

Get our latest editorials, commentaries and columns, delivered twice a week in our
Fighting Words newsletter. Sign up here.

 

RECOMMENDED ON CHICAGO TRIBUNE

Column: Rod Blagojevich, Donald Trump and the circle of sleaze

That tongue-trilling sound that Shakira made at the Super Bowl? That was a
zaghrouta, the traditional Middle Eastern expression of joy.

Blagojevich’s crimes: 20 charges, 3 schemes and a lie

Editorial: As Trump frees Blagojevich: Fresh injustice for the 12 million
victims of Illinois corruption

OMT MU daa tal y

Kelly Crull, the former Cubs in-game reporter for NBC Sports Chicago, MONETARY DONATIONS
lands a job covering the Braves for Fox Sports South a 2 ae ti . ute Si

 

Cheap Preowned Luxury Cars Almost Like New!

LUXURY CARS | SEARCH ADS | SPONSORED

https:/Awww.chicagotribune.com/opinion/commentary/ct-opinion-slavery-reparations-reform-judaism-201 91210-bg4gaiun6rf65i2sfndwg6q2j4-story.html AIT
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 18 of 25 PagelD #:80

STANG v. UNION FOR REFORM JUDAISM

MOTION TO DISMISS

 

EXHIBIT C
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 19 of 25 PagelD #:81

March 16, 2020 | 20 Adar, 5780 INSIDE LEADERSHIP CALENDAR FIND A CONGREGATION

GIVE TO URJ

UNION for What We Believe What We Do
REFORM JUDAISM

THE TENT '@ooed@!

Who We Are Q Search

Vir ar

mera &-F- (ols) eta] | 8

Op-Ed: As Reform Jews, We
Must Consider Reparations
for American Slavery

By Rabbi Jonah Dov Pesner , 12/12/2019 | [I] w @ | Sprint | [

   

Ta-Nehisi Coates, whe wrote "The Case for Reparations.” (Andre Chuna/for The Washington Post)

Americans in general and faith groups in particular increasingly find
ourselves reckoning with our nation’s bigoted history and struggling
with how to dismantle the racist systems and structures that persist to
this day. As the largest Jewish denomination in the United States, it’s
time for the Reform movement to join this conversation. It’s time for us
to talk reparations.

When I first read Ta-Nehisi Coates’ groundbreaking article "The Case
for Reparations," I thought of a blessing that I, like many Jews, have said
so many times throughout my life, including to my own children: the
Birkat Kohanim , or the priestly blessing, which begins with the line,

"May God bless you and keep you.” Its simplicity is eloquent and

 

What's New

Y

 

URJ in the News:
Reverend, Rabbi Discuss

Role of Faith in Activism

Feb 24, 2020 |
Khue Tran (Yale Daily News)

How the RAC's Work
Created Change in 2019

Jan 19, 2020 | Arno Rosenfeld

Now Is the Time to Make
Our Houses of Worship

Fully Accessible

Feb 13, 2020 |
Sheri Denkensohn-Trott

 

Find More in The Tent
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 20 of 25 PagelD #:82

profound, and while it is about protection, the reference to “bless you”
in the biblical text particularly refers to abundance and prosperity.

African slaves and their descendants had their freedom, self-
determination, bodies, communities, ability to inherit and pass down
wealth to their loved ones, possessions and, most important, their
humanity, systematically stolen from them; reparations are an attempt
to offer a restoration of their rightful blessings.

This week, thousands of Reform Jews will come together at the Union
for Reform Judaism Biennial in Chicago to make decisions directing the
social justice work of our movement and, we hope, the nation. We will
consider a resolution that would make it our policy to support the
exploration of reparations for American slavery. To reach that goal,
Reform Jews and our institutions must start participating in the
dialogue around what a just reparations system looks like and calling on
our elected officials to do the same.

Read the entire op-ed in the Chicago Tribune, then join the
conversation on Facebook.

Have something to say about this post? Join the conversation in The
Tent, the communications and collaboration platform for
congregational leaders of the Reform Movement. You can also tweet
us or tell us how you feel on Facebook.

Rabbi Jonah Dov Pesner

Rabbi Jonah Dov Pesnerepresents the Reform Movement to
Congress and the adminitration as the director of the

Religious Action Center of Reform Judasm _. He abo serves as
the senior vice president of the = Union for Reform Judaism .
Named one of the most nfluential rabbi in Ameria, he has
been an inspirational leader, creative entrepreneur, and

tireless advocate for socal justice.

More From This Author >

 

Source:

The Chicago Tribune
Categories:

Social Justice & Advocacy
Tags:

Social Justice, Advocacy, Race Relations, Jewish Values, Biennial, Biennial
2019, URJ Biennial

More Like This

 

Learn more about this exciting new
platform, where Reform congregational
kaders connect with cokeagues and peers
who have simiar concerns, interests and
responsibittes.

Visit The Tent >
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 21 of 25 PagelD #:83

  

> a

  

ey
Action
a ade
URJ in the News: Now Is the Time to Make How the RAC's Work
Reverend, Rabbi Our Houses of Worship Created Change in 2019
Discuss Role of Faith in Fully Accessible
Activism

The Union for Reform Judaism
033 Third Avenue, New York, NY £0017

NYC Headquarters; 212.650.4000 |Knowedae Network ;855,UR), 1800 | Washington DC Office { RAC): 202.387, 2800

Follow The Union For Reform Judaism Sign Up for our E-Newsletters +

F yw) © ‘in) oO {Gy} Suoscribe fo receive emails trom the URI,

CONTACT US } PRIVACY POLICY TERMS OF USE } CAREERS 82020 Union For Reiorm Judaism), Ali nants reserved

 
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 22 of 25 PagelD #:84

STANG v. UNION FOR REFORM JUDAISM

MOTION TO DISMISS

 

EXHIBIT D
2/24/2020 Lawyerport
Case: 1:20-cv-00757 Document #: 8 Filed: 03/18/20 Page 23 of 25 PagelD #:85

Client: 3718-62( 2] WELCOME, MITCHELL

People Enter search terms - Exact match

Suit: Rabbi’s op-ed, call for
reparations amounts to ‘group libel’
against Jews

By Marc Karlinsky
Chicago Daily Law Bulletin
February 4, 2020

Two Chicago-area Jewish attorneys are suing the nation’s largest Jewish religious
movement, alleging the organization’s call for reparations for slavery amounted to
libel of all American Jews and, by imputation, the two of them.

Mark A. Stang, owner of the Stang Law Firm in Highland Park, filed the federal
complaint against the Union for Reform Judaism, its president, Rabbi Rick Jacobs,
and its vice president, Rabbi Jonah Pesner. The suit seeks $1.8 million in
compensatory damages and $6 million in punitive damages.

Pesner, director of the group’s Religious Action Center, authored an op-ed
published by the Chicago Tribune in mid-December, days before the group hosted
its 5,000-attendee biennial conference at McCormick Place.

In the opinion piece, Pesner advocated for more introspection and action by the
American Jewish community toward issues of racism and discrimination.

During the five-day convention, the group passed a resolution calling for the
creation of a federal commission to study proposals for reparations to descendants
of enslaved people. The resolution also called for Reform Jewish congregations and
their members to “take active steps to redress the destructive effects of historic and
ongoing systemic racism” and to “strengthen our own institutions’ efforts to combat
implicit and explicit bias and promote racial inequality.”

Suing on behalf of himself and attorney Stuart A. Cohn, Stang’s complaint alleges
the Pesner op-ed libels American Jews as “‘racists’ who are purportedly bigoted
against African Americans, in [p]laintiff’s ‘hearts,’ ‘communities,’ ‘congregations’ and
‘synagogues’ and as “knowing and willing recipients of numerous benefits of ‘white
privilege’ ....”

Pesner's op-ed addressed his bellef that, although Jewish Immigrants to the U.S.
since the early 1900s have faced and have overcome anti-Semitic discrimination,
“they and many of us also benefited from, and continue to benefit from, the same
white privilege that allows for the continued discrimination against black Americans."

“From how we gained entry into this country to the places we were allowed to live
and work, to access to education and financial capital, white Jews have reaped the
reward of racism,” the rabbi wrote.

Stang argued in the complaint that the Jewish group's proposal would make
reparations “required of all white Jews, regardless of whether said white Jews’
ancestors were American slaveholders or immigrated to the United States from
Europe decades after the defeat of the Confederacy and the abolition of slavery in
1865.”

Following a reference to the Holocaust and the millions of European Jews killed by
Nazi Germany and its collaborators during World War II, Stang wrote in his
complaint that “never in the darkest hours of the Nazi era did people claiming to be
Jews, like the individual defendants ... so unhesitatingly and publicly libet and vilify
the Jewish people.”

Stang then turned to the Reform rabbis’ relationship with the Rev. Al Sharpton — a
prominent proponent of reparations — before listing Sharpton’s own record of
allegedly anti-Semitic remarks.

https:/Avww.lawyerport.com/articles#/article/_B/100062694////&keyword=judaism stang&startDate=1 2-01-2019&endDate=02-24-2020/&keyword=judai... 1/3
2/24/2020

https://Awww. lawyerport.com/articles#/article/LB/100062694////&keyword=judaism stang&startDate=12-01-2019&endDate=02-24-2020/&keyword=judai...

Lawyerport

StaagaPGte tate Balidy ddbae-averlrdpurdlGRAS ithe Re POR GouftighbiiceO Page 24 of 25 PagelD #:86
any proponent or opponent of slavery reparations committing group libel against an

identifiable racial, ethnic or religious group, necessarily imputed to each of the
group's members, in perceived furtherance of their advocacy about the issue.”

And he continued that the rabbi's pronouncements have served to incite “ethnic
hatred and violence toward American Jews.”

Nearly eight pages of the 22-page complaint offer genealogical and biographical
details about Stang and Cohn. Stang submitted a copy of his father's Polish
passport into the court record.

Stang wrote that both he and Cohn are sole practitioners who represent clients of
color.

Both attorneys allege they have “suffered damage, and will continue to suffer
damage,” to their reputations and practices “by [djefendants’ libelous statements
accusing American Jews ... of being racists who have willfully benefited from ‘white
privilege’ to the detriment of African American citizens (and, by implication, to the
detriment of all people of color).”

Stang wrote in the complaint that he submitted to the Tribune a critical response to
the op-ed, but that the editorial board and the newspapers’ management opted not
to publish it or any similar pieces by others.

In a phone interview with the Daily Law Bulletin on Monday afternoon, Stang
described his case as “an action alleging a group libel against all American Jews by
the defendants.”

Because both Stang and Cohn identify as Jewish, they have standing to address
the libel, he said.

Stang said he is not equipped to turn the case into a class action, though he
surmised such a class could be possible.

Stang said the demand for $1.8 million in damages is derived from a Jewish
tradition behind the number 18, which is connected to the Hebrew word for life. And
the demand for $6 million in punitive damages is a reference to the number of Jews
killed during the Holocaust.

The lawsuit says any damages awarded from the lawsuit will go to charity.
“We're not virtue signalers like these rabbis,” Stang said.

He said he found encouragement to bring the lawsuit after studying the U.S.
Supreme Court's 1952 decision in Beauharnais v. Illinois, which upheld a state
group-libel law that criminalized libel against racial or religious classes of people.

In that case, the high court affirmed the conviction of a man who handed out racist
leaflets on the streets of Chicago. The court’s 5-4 decision held that the provocative
nature of the man’s libelous speech went beyond what the Constitution protected as
free speech.

Beauharnais is still on the books, but it was issued 12 years before the high court
narrowed what it considers libel in the landmark 1964 New York Times Co. v.
Sullivan decision.

Stang contends the Beauhamais precedent makes his group libel claim viable.
“lf you can put someone in jail, there is a civil action for damages,” he said.

The Union for Reform Judaism, which comprises about 850 synagogues and their 1
million congregants, brands its biennial conventions as the largest Jewish gathering
in North America.

Asked why he's bringing his group libel case against members of the very group
that's allegedly libeled, Stang said it’s because he was particularly upset the words
were issued from powerful figures in the community .

“It's coming from the two top leaders of the largest Jewish organization in America,”
Stang wrote.

As in any newly filed lawsuit, the complaint is one side’s account of events and facts
and none of the allegations have been tested in a courtroom.

A spokeswoman for the Union for Reform Judaism did not immediately return a
request for comment.

The case is Mark Stang, et al., v. Union for Reform Judaism, et al., No. 20 C 757.

2/3
2/24/2020 Lawyerpoart
pap aZe: 4.20-Cv-00757 Document #: 8 Filed: 03/18/20 Page 25 of 25 PagelD #:87

i] Rights, Constitutional Law

Terms of Service Privacy Policy About Us Sile Map Advertising Contact Us Help

 

https:/Avww.lawyerport.com/articles#/article/_B/100062694////&keyword=judaism stang&startDate=12-01-2019&endDate=02-24-2020/&keyword=judai... 3/3
